Order entered September 21, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00093-CR

                        DAVID HENRY BROOMFIELD, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F14-33325-J

                                         ORDER
        The Court ORDERS the appellant’s brief received on September 16, 2015 filed as of the

date of this order.

                                                    /s/   ADA BROWN
                                                          JUSTICE